Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000342
                                                        20-DEC-2012
                         SCWC-11-0000342                10:15 AM

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       THEODORE K. BLAKE, Petitioner/Plaintiff-Appellant,

                                vs.

       COUNTY OF KAUAI PLANNING COMMISSION; COUNTY OF KAUAI
    PLANNING DEPARTMENT; IAN COSTA, in his official capacity as
   Planning Director; DEPARTMENT OF LAND AND NATURAL RESOURCES;
 WILLIAM J. AILA, JR., in his official capacity as chair of the
 Department of Land and Natural Resources; and STACY T.J. WONG,
         as Successor Trustee of the Eric A. Knudsen Trust,
                  Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-11-0000342; CIV. NO. 09-4-0069)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Petitioner/Plaintiff-Appellant Theodore K. Blake’s
application for writ of certiorari filed on November 7, 2012, is
hereby accepted and will be scheduled for oral argument. The
parties will be notified by the appellate clerk regarding
scheduling.
          DATED: Honolulu, Hawai#i, December 20, 2012.

David Kimo Frankel for         /s/ Mark E. Recktenwald
petitioner
                               /s/ Paula A. Nakayama
Michael D. Tom for
respondent Stacey T.J. Wong
                               /s/ Simeon R. Acoba, Jr.
Ian K. Jung for respondents
County of Kauai Planning       /s/ Sabrina S. McKenna
Commission, County of Kauai
Planning Department, and       /s/ Richard W. Pollack
Ian Costa

Linda L.W. Chow for
respondents Department of
Land and Natural Resources
and William J. Aila, Jr.